internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi - plr-126058-03 date date llc trust a b state d1 d2 dear this letter responds to your letter dated date and subsequent correspondence submitted on behalf of llc requesting rulings under sec_301_7701-3 of the procedure and administration regulations and sec_1361 of the internal_revenue_code llc is a limited_liability_company that was formed on d1 llc is currently a disregarded_entity for federal_income_tax purposes llc owns interests in numerous s_corporations a is the sole member of llc a is married to b and both are residents of state which is a community_property_state trust was created on d2 a and b are the settlors and trustees of trust trust is plr-126058-03 revocable by a or b a and b plan to transfer all of their ownership_interest in llc to trust sec_1361 provides that a small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not have as a shareholder a person other than an estate a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual sec_1361 provides that for purposes of sec_1361 a_trust all of which is treated under subpart e of part i of subchapter_j of chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder sec_301_7701-3 provides that a business_entity that is not classified as a corporation under sec_301_7701-2 or an eligible_entity can elect its classification for federal tax purposes sec_301_7701-3 provides that unless a domestic eligible_entity elects otherwise the entity is disregarded as an entity separate from its owner if it has a single owner based solely on the facts and the representations submitted we conclude that following the transfer of a and b’s ownership_interest in llc to trust trust will be the sole owner of llc and therefore llc will be an eligible_entity disregarded as an entity separate from its owner unless it elects otherwise we further conclude that trust is an eligible s_corporation shareholder under sec_1361 except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-126058-03 in accordance with the power_of_attorney on file with this office copies of this letter are being sent to llc and llc’s second authorized representative sincerely yours carolyn hinchman gray senior counsel branch associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
